internal_revenue_service number release date index number ---------------------------- ---------------------- --------------------------------------------------------- ------------------------------ ------------------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- telephone number -------------------- refer reply to cc ita b02 plr-145053-10 date may -------------------- ---------------------------- --- ---------------------------------------- -------------------------------------------------- taxpayer x y donee network purchaser ----------------------------- date date ------------------------ -------------------------- dear ------------ this letter refers to a request for a private_letter_ruling dated date filed on behalf of taxpayer on the application of sec_170 of the internal_revenue_code code to the taxpayer’s transfer of broadcast station licenses to donee facts taxpayer is the owner of several low-power television broadcast station licenses each authorizing the use of x megahertz of licensed spectrum at up to y kilowatts of digital power taxpayer operates these low-power broadcast television stations to deliver television programming over the airwaves to a local community taxpayer has a network affiliation with network whereby network delivers a satellite network broadcast signal to taxpayer and taxpayer uses its facilities to broadcast network programming in the community in which each of taxpayer’s stations is located broadcast advertising time is split between network and taxpayer according to an affiliation agreement plr-145053-10 on date taxpayer purchased fourteen low-power broadcast station licenses pursuant to a bankruptcy sale of an unrelated third party and immediately sold all of its rights title and interest in seven station licenses to purchaser taxpayer represents that it received approval from the federal communications commission fcc for both of these transactions since that time taxpayer has been operating three of the broadcast station licenses according to the network affiliation agreement with network on date taxpayer transferred all of its rights title and interest in five of the low- power broadcast station licenses purchased on date to donee as of date taxpayer had title to the station licenses for longer than one year the call signs for the five station licenses transferred to donee are ------------------------------------ and -------- taxpayer represents that it received fcc consent to transfer the station licenses to donee taxpayer represents that it donated station equipment related to each of the five station licenses to donee taxpayer represents that donee is an organization described in sec_170 and is an operating_foundation as described in sec_4942 taxpayer continues to operate three low-power television broadcast stations to broadcast network programming according to the affiliation agreement with network law and analysis sec_170 allows as a deduction any charitable_contribution as described in sec_170 payment of which is made in the taxable_year only if verified under regulations prescribed by the secretary a charitable_contribution means a contribution to or for_the_use_of an organization described therein sec_170 sec_170 generally disallows a charitable_contribution_deduction for a contribution of an interest in property which consists of less than the donor’s entire_interest in the property unless the interest is an interest in property described in sec_170 see sec_1_170a-7 however a deduction is allowed for a contribution of a partial interest in property if such interest is the donor’s entire_interest in the property sec_1_170a-7 sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the donation subject_to the reductions provided in sec_170 and sec_1_170a-4 sec_170 reduces the charitable_contribution_deduction for appreciated_property by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value at the time of contribution sec_170 the amount of the charitable_contribution is further reduced by the amount of gain which would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value at the time of plr-145053-10 contribution sec_170 however the reduction of the contribution by the amount of the long-term_capital_gain does not apply to property contributed to a private_operating_foundation within the meaning of sec_4942 see sec_170 and e b ii for this purpose property which is used in a trade_or_business within the meaning of sec_1231 shall be treated as a capital_asset sec_170 here taxpayer has transferred all of its rights title and interest in the five low-power broadcast station licenses that were held for longer than one year identified above to a private_operating_foundation taxpayer also contributed related station equipment a charitable_contribution_deduction for the broadcast station licenses is not disallowed under sec_170 since taxpayer contributed its entire_interest in the property additionally there is no reduction under sec_170 by the amount of gain that would have been long-term_capital_gain had the taxpayer sold the licenses since taxpayer contributed the licenses to a private_operating_foundation within the meaning of sec_4942 the licenses were held for longer than one year and were used in a trade_or_business prior to the contribution therefore the licenses are properly treated as long- term capital assets for purposes of sec_170 conclusion taxpayer’s contribution of low-power television broadcast station licenses to donee is a deductible charitable_contribution under sec_170 subject_to the percentage limitation of sec_170 so long as taxpayer properly substantiates the value of the property contributed see for example sec_170 and sec_1_170a-13 and sec_1_170a-14 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination plr-145053-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d moffitt branch chief branch income_tax accounting cc
